DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities: the text “the substrate” is suggested to be changed to “the substrate material” for clarity.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: the text “the substrate” is suggested to be changed to “the substrate material” for clarity.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: the text “the substrate” is suggested to be changed to “the substrate material” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 depends on claim 3, which in turns depends on claim 1. Claim 24 recites the limitation “the electrode material” in line 2. It is not clear whether the limitation is referred to “an electrode material” in line 7 of claim 1, or “an electrode material” in lines 2-3 of claim 3. For examination purposes, the limitation is considered as “an electrode material” of claim 3, as illustrated by electrode 310 in FIG. 3D of the instant application. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 2014/0361864).
Regarding claim 1, Fukuda discloses, in FIG. 1 and in related text, a semiconductor structure for neuromorphic applications, the semiconductor structure comprising: 
a first layer (51) overlying a substrate material (2, 3), wherein the first layer comprises a first oxide material, and wherein the first layer is formed in contact with the substrate material; 
a second layer (52) disposed adjacent the first layer, wherein the second layer comprises a second oxide material; and 
an electrode material (6) deposited overlying the second layer (see Fukuda, [0042]-[0046], [0052]: first layer 51 is in electrical contact with electrode 3 through current limiting layer 4).
Regarding claim 3, Fukuda discloses wherein the substrate material (2, 3) in contact with the first layer comprises an electrode material (3) (see Fukuda, [0045]).
Regarding claim 4, Fukuda discloses wherein the electrode material (3) comprises at least one of platinum, titanium nitride, or tantalum nitride (see Fukuda, [0045]).
Regarding claim 5, Fukuda discloses wherein the first oxide material (51) and the second oxide material (52) comprise one or more of titanium oxide, hafnium oxide, silicon oxide, zirconium oxide, aluminum oxide, magnesium oxide, tantalum oxide, dysprosium oxide, scandium oxide, or lanthanum oxide (see Fukuda, [0049]-[0050]).
Regarding claim 7, Fukuda discloses a resistive material (4) disposed between the first layer (51) and the substrate material (2, 3) (see Fukuda, [0052]-[0053]).
Regarding claim 10, Fukuda discloses wherein a set and reset current for the semiconductor structure at 1 V turn-on voltage is less than or about 100 µA (see Fukuda, FIG. 3(C), [0067]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Jeon (US 2017/0271004).
Regarding claim 6, Fukuda discloses the structure of claim 5.
Fukuda discloses wherein the first layer (51) comprises silicon oxide, and wherein the second layer (52) comprises tantalum oxide (see Fukuda, [0049]-[0050]).
Fukuda does not explicitly disclose wherein the second layer comprises titanium oxide.
Jeon teaches that an oxide layer of a resistive memory includes tantalum oxide or titanium oxide (see Jeon, [0039]-[0040]). Thus Jeon teaches wherein the second layer comprises titanium oxide.
Fukuda and Jeon are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fukuda with the features of Jeon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fukuda to include wherein the second layer comprises titanium oxide, as taught by Jeon, because it is simple substitution of one known element for another to obtain predictable results (as oxide layer for resistive memory). See MPEP § 2143.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Tachikawa (US 2018/0277759).
Regarding claim 8, Fukuda discloses the structure of claim 7.
Fukuda discloses the resistive material (4) (see Fukuda, [0052]-[0053]).
Fukuda does not explicitly disclose wherein the resistive material comprises one or more of silicon, germanium, gallium, or carbon.
Tachikawa teaches wherein the resistive material (40) comprises one or more of silicon, germanium, gallium, or carbon (see Tachikawa, FIG. 24, [0260]).
Fukuda and Tachikawa are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fukuda with the features of Tachikawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fukuda to include wherein the resistive material comprises one or more of silicon, germanium, gallium, or carbon, as taught by Tachikawa, in order to prevent variation in the current flowing to memory cell (see Tachikawa, [0262]), and because it is simple substitution of one known element for another to obtain predictable results (as current limiting layer). See MPEP § 2143.
Regarding claim 9, Fukuda in view of Tachikawa teaches the structure of claim 8.
Tachikawa teaches wherein the resistive material comprises amorphous silicon (see Tachikawa, [0260]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Claims 1, 3 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gee (US 10,062,845) in view of Yoo (Yoo et al., Conversion from unipolar to bipolar resistance switching by inserting layer in Pt/TaOx/Pt cells, Appl. Phys. Lett. 98, 183507 (2011)).
Regarding claim 1, Gee discloses, in FIG. 5B and in related text, a semiconductor structure for neuromorphic applications, the semiconductor structure comprising: 
a first layer (502) overlying a substrate material (104, 202, 102), wherein the first layer comprises a first oxide material (TaOx), and wherein the first layer is formed in contact with the substrate material;
an electrode material (504) deposited overlying the first layer (see Gee, column 8, lines 3-21; column 8, line 62 to column 9, line 15; column 11, lines 11-26; column 12, lines 1-7).
Gee does not explicitly disclose a second layer disposed adjacent the first layer, wherein the second layer comprises a second oxide material; an electrode material deposited overlying the second layer.
Yoo teaches a second layer (Ta2O5) disposed adjacent the first layer (TaOx), wherein the second layer comprises a second oxide material; an electrode material (Pt) deposited overlying the second layer (see Yoo, FIGS. 1 and 3).
Gee and Yoo are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gee with the features of Yoo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gee to include a second layer disposed adjacent the first layer, wherein the second layer comprises a second oxide material; an electrode material deposited overlying the second layer, as taught by Yoo, in order to form a reliable bipolar resistance switching cells (see Yoo, Abstract).
Regarding claim 3, Gee in view of Yoo teaches the structure of claim 1.
Gee discloses wherein the substrate material (104, 202, 102) in contact with the first layer (502) comprises an electrode material (102) (see Gee, FIG. 5B, column 8, lines 62-67).
Regarding claim 21, Gee in view of Yoo teaches the structure of claim 1.
Gee discloses wherein the first layer (502) is formed in physical contact with the substrate (104, 202, 102) (see Gee, FIG. 5B).
Regarding claim 22, Gee in view of Yoo teaches the structure of claim 1.
Gee discloses wherein the first layer (502) is formed in direct contact with the substrate (104, 202, 102) (see Gee, FIG. 5B).
Regarding claim 23, Gee in view of Yoo teaches the structure of claim 3.
Gee discloses wherein the substrate (104, 202, 102) defines a recess (between 202) (see Gee, FIG. 5B).
Regarding claim 24, Gee in view of Yoo teaches the structure of claim 23.
Gee discloses wherein the electrode material (102) is seated within the recess (between 202) (see Gee, FIG. 5B).

Response to Arguments
Applicant's arguments filed on 03/24/2022 have been fully considered but they are not persuasive. 
In applicant’s remarks, pages 7 to 8, applicant argues that Fukuda fails to teach or suggest a layer in contact, such as physical or direct contact, with the substrate.
In response, the Office notes that Fukuda discloses the first layer is in electrical contact with the substrate. See discussion on rejection of claim 1 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811